                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Clifford D. Sethness, SBN 212975
                     2   300 South Grand Avenue
                         Twenty Second Floor
                     3   Los Angeles, California 90071-3132
                         Tel: +1.213.612.2500
                     4   Fax: +1.213.612.2501
                         Email: clifford.sethness@morganlewis.com
                     5
                         Attorneys for Defendant
                     6   PACIFIC MARITIME ASSOCIATION
                     7
                     8
                                           UNITED STATES DISTRICT COURT
                     9
                                          CENTRAL DISTRICT OF CALIFORNIA
                    10
                    11   GREGORY ROSE, an individual,             Case No. 8:19-cv-00787 JAK (AGRx)
                    12                    Plaintiff,              District Judge: Judge John A. Kronstadt
                    13              v.                            Magistrate Judge: Alicia G. Rosenberg
                    14   PACIFIC MARITIME
                         ASSOCIATION, a California
                    15   Corporation,                              STIPULATED PROTECTIVE
                                                                   ORDER
                    16                    Defendant.
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
    PRINCETON
                                                       Stipulated Protective Order
                    1   1.    INTRODUCTION
                    2         A. PURPOSES AND LIMITATIONS
                    3         Discovery in this action is likely to involve production of confidential,
                    4   proprietary, or private information for which special protection from public
                    5   disclosure and from use for any purpose other than prosecuting this litigation may
                    6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                    7   enter the following Stipulated Protective Order. The parties acknowledge that this
                    8   Order does not confer blanket protections on all disclosures or responses to
                    9   discovery and that the protection it affords from public disclosure and use extends
                10      only to the limited information or items that are entitled to confidential treatment
                11      under the applicable legal principles. The parties further acknowledge, as set forth
                12      in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                13      file confidential information under seal; Civil Local Rule 79-5 sets forth the
                14      procedures that must be followed and the standards that will be applied when a
                15      party seeks permission from the court to file material under seal.
                16            B. GOOD CAUSE STATEMENT
                17            This action is likely to involve commercial, financial, technical and/or
                18      proprietary information, as well as sensitive personal information regarding private
                19      individuals, for which special protection from public disclosure and from use for
                20      any purpose other than litigation of this action is warranted. Such confidential and
                21      proprietary materials and information consist of, among other things, confidential
                22      business or financial information, information regarding confidential business
                23      practices, or other confidential research, development, or commercial information
                24      (including information implicating privacy rights of third parties), information
                25      otherwise generally unavailable to the public, or which may be privileged or
                26      otherwise protected from disclosure under state or federal statutes, court rules, case
                27      decisions, or common law. Accordingly, to expedite the flow of information, to
                28      facilitate the prompt resolution of disputes over confidentiality of discovery
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   1
 ATTORNEYS AT LAW
    PRINCETON
                                                      Stipulated Protective Order
                    1   materials, to adequately protect information the parties are entitled to keep
                    2   confidential, to ensure that the parties are permitted reasonable necessary uses of
                    3   such material in preparation for and in the conduct of trial, to address their handling
                    4   at the end of the litigation, and serve the ends of justice, a protective order for such
                    5   information is justified in this matter. It is the intent of the parties that information
                    6   will not be designated as confidential for tactical reasons and that nothing be so
                    7   designated without a good faith belief that it has been maintained in a confidential,
                    8   non-public manner, and there is good cause why it should not be part of the public
                    9   record of this case.
                10      2.     DEFINITIONS
                11             2.1    Action: Gregory Rose v. Pacific Maritime Association, Case No. 8:19-
                12      cv-00787-AB-FFM.
                13             2.2    Challenging Party: a Party or Non-Party that challenges the
                14      designation of information or items under this Order.
                15             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                16      how it is generated, stored or maintained) or tangible things that qualify for
                17      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                18      the Good Cause Statement.
                19             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                20      their support staff).
                21             2.5    Designating Party: a Party or Non-Party that designates information or
                22      items that it produces in disclosures or in responses to discovery as
                23      “CONFIDENTIAL.”
                24             2.6    Disclosure or Discovery Material: all items or information, regardless
                25      of the medium or manner in which it is generated, stored, or maintained (including,
                26      among other things, testimony, transcripts, and tangible things), that are produced
                27      or generated in disclosures or responses to discovery in this matter.
                28             2.7    Expert: a person with specialized knowledge or experience in a matter
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  2
 ATTORNEYS AT LAW
    PRINCETON
                                                     Stipulated Protective Order
                    1   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    2   an expert witness or as a consultant in this Action.
                    3         2.8    House Counsel: attorneys who are employees of a party to this Action.
                    4   House Counsel does not include Outside Counsel of Record or any other outside
                    5   counsel.
                    6         2.9    Non-Party: any natural person, partnership, corporation, association,
                    7   or other legal entity not named as a Party to this action.
                    8         2.10 Outside Counsel of Record: attorneys who are not employees of a
                    9   party to this Action but are retained to represent or advise a party to this Action and
                10      have appeared in this Action on behalf of that party or are affiliated with a law firm
                11      which has appeared on behalf of that party, and includes support staff.
                12            2.11 Party: any party to this Action, including all of its officers, directors,
                13      employees, consultants, retained experts, and Outside Counsel of Record (and their
                14      support staffs).
                15            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                16      Discovery Material in this Action.
                17            2.13 Professional Vendors: persons or entities that provide litigation
                18      support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                19      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                20      and their employees and subcontractors.
                21            2.14 Protected Material: any Disclosure or Discovery Material that is
                22      designated as “CONFIDENTIAL.”
                23            2.15 Receiving Party: a Party that receives Disclosure or Discovery
                24      Material from a Producing Party.
                25      3.    SCOPE
                26            The protections conferred by this Stipulation and Order cover not only
                27      Protected Material (as defined above), but also (1) any information copied or
                28      extracted from Protected Material; (2) all copies, excerpts, summaries, or
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   3
 ATTORNEYS AT LAW
    PRINCETON
                                                   Stipulated Protective Order
                    1   compilations of Protected Material; and (3) any testimony, conversations, or
                    2   presentations by Parties or their Counsel that might reveal Protected Material.
                    3         Any use of Protected Material at trial shall be governed by the orders of the
                    4   trial judge. This Order does not govern the use of Protected Material at trial.
                    5   4.    DURATION
                    6         Even after final disposition of this litigation, the confidentiality obligations
                    7   imposed by this Order shall remain in effect until a Designating Party agrees
                    8   otherwise in writing or a court order otherwise directs. Final disposition shall be
                    9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                10      with or without prejudice; and (2) final judgment herein after the completion and
                11      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                12      including the time limits for filing any motions or applications for extension of time
                13      pursuant to applicable law.
                14      5.    DESIGNATING PROTECTED MATERIAL
                15            5.1    Exercise of Restraint and Care in Designating Material for Protection.
                16            Each Party or Non-Party that designates information or items for protection
                17      under this Order must take care to limit any such designation to specific material
                18      that qualifies under the appropriate standards. The Designating Party must
                19      designate for protection only those parts of material, documents, items, or oral or
                20      written communications that qualify so that other portions of the material,
                21      documents, items, or communications for which protection is not warranted are not
                22      swept unjustifiably within the ambit of this Order.
                23            Mass, indiscriminate, or routinized designations are prohibited. Designations
                24      that are shown to be clearly unjustified or that have been made for an improper
                25      purpose (e.g., to unnecessarily encumber the case development process or to
                26      impose unnecessary expenses and burdens on other parties) may expose the
                27      Designating Party to sanctions.
                28            If it comes to a Designating Party’s attention that information or items that it
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  4
 ATTORNEYS AT LAW
    PRINCETON
                                                    Stipulated Protective Order
                    1   designated for protection do not qualify for protection, that Designating Party must
                    2   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                    3         5.2      Manner and Timing of Designations. Except as otherwise provided in
                    4   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                    5   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                    6   under this Order must be clearly so designated before the material is disclosed or
                    7   produced.
                    8         Designation in conformity with this Order requires:
                    9               (a) for information in documentary form (e.g., paper or electronic
                10      documents, but excluding transcripts of depositions or other pretrial or trial
                11      proceedings), that the Producing Party affix at a minimum, the legend
                12      “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                13      contains protected material. If only a portion or portions of the material on a page
                14      qualifies for protection, the Producing Party also must clearly identify the protected
                15      portion(s) (e.g., by making appropriate markings in the margins).
                16            A Party or Non-Party that makes original documents available for inspection
                17      need not designate them for protection until after the inspecting Party has indicated
                18      which documents it would like copied and produced. During the inspection and
                19      before the designation, all the material made available for inspection shall be
                20      deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                21      documents it wants copied and produced, the Producing Party must determine
                22      which documents, or portions thereof, qualify for protection under this Order. Then,
                23      before producing the specified documents, the Producing Party must affix the
                24      “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                25      portion or portions of the material on a page qualifies for protection, the Producing
                26      Party also must clearly identify the protected portion(s) (e.g., by making
                27      appropriate markings in the margins).
                28                  (b) for testimony given in depositions that the Designating Party identify
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   5
 ATTORNEYS AT LAW
    PRINCETON
                                                      Stipulated Protective Order
                    1   the Disclosure or Discovery Material on the record, before the close of the
                    2   deposition all protected testimony.
                    3               (c) for information produced in some form other than documentary and
                    4   for any other tangible items, that the Producing Party affix in a prominent place on
                    5   the exterior of the container or containers in which the information is stored the
                    6   legend “CONFIDENTIAL.” If only a portion or portions of the information
                    7   warrants protection, the Producing Party, to the extent practicable, shall identify the
                    8   protected portion(s).
                    9         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                10      failure to designate qualified information or items does not, standing alone, waive
                11      the Designating Party’s right to secure protection under this Order for such
                12      material. Upon timely correction of a designation, the Receiving Party must make
                13      reasonable efforts to assure that the material is treated in accordance with the
                14      provisions of this Order.
                15      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                16            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                17      designation of confidentiality at any time that is consistent with the Court’s
                18      Scheduling Order.
                19            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                20      resolution process under Local Rule 37.1 et seq.
                21            6.3      The burden of persuasion in any such challenge proceeding shall be on
                22      the Designating Party. Frivolous challenges, and those made for an improper
                23      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                24      parties) may expose the Challenging Party to sanctions. Unless the Designating
                25      Party has waived or withdrawn the confidentiality designation, all parties shall
                26      continue to afford the material in question the level of protection to which it is
                27      entitled under the Producing Party’s designation until the Court rules on the
                28      challenge.
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   6
 ATTORNEYS AT LAW
    PRINCETON
                                                      Stipulated Protective Order
                    1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                    2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
                    3   disclosed or produced by another Party or by a Non-Party in connection with this
                    4   Action only for prosecuting, defending, or attempting to settle this Action. Such
                    5   Protected Material may be disclosed only to the categories of persons and under the
                    6   conditions described in this Order. When the Action has been terminated, a
                    7   Receiving Party must comply with the provisions of section 13 below (FINAL
                    8   DISPOSITION).
                    9         Protected Material must be stored and maintained by a Receiving Party at a
                10      location and in a secure manner that ensures that access is limited to the persons
                11      authorized under this Order.
                12            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                13      otherwise ordered by the court or permitted in writing by the Designating Party, a
                14      Receiving Party may disclose any information or item designated
                15      “CONFIDENTIAL” only to:
                16                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                17      well as employees of said Outside Counsel of Record to whom it is reasonably
                18      necessary to disclose the information for this Action;
                19                  (b) the officers, directors, and employees (including House Counsel) of
                20      the Receiving Party to whom disclosure is reasonably necessary for this Action;
                21                  (c) Experts (as defined in this Order) of the Receiving Party to whom
                22      disclosure is reasonably necessary for this Action and who have signed the
                23      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                24                  (d) the court and its personnel;
                25                  (e) court reporters and their staff;
                26                  (f) professional jury or trial consultants, mock jurors, and Professional
                27      Vendors to whom disclosure is reasonably necessary for this Action and who have
                28      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
MORGAN, LEWIS &
 BOCKIUS LLP
                                                              7
 ATTORNEYS AT LAW
    PRINCETON
                                                 Stipulated Protective Order
                    1             (g) the author or recipient of a document containing the information or a
                    2   custodian or other person who otherwise possessed or knew the information;
                    3             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
                    4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                    5   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                    6   will not be permitted to keep any confidential information unless they sign the
                    7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                    8   agreed by the Designating Party or ordered by the court. Pages of transcribed
                    9   deposition testimony or exhibits to depositions that reveal Protected Material may
                10      be separately bound by the court reporter and may not be disclosed to anyone
                11      except as permitted under this Stipulated Protective Order; and
                12                (i) any mediator or settlement officer, and their supporting personnel,
                13      mutually agreed upon by any of the parties engaged in settlement discussions.
                14      8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                15            IN OTHER LITIGATION
                16            If a Party is served with a subpoena or a court order issued in other litigation
                17      that compels disclosure of any information or items designated in this Action as
                18      “CONFIDENTIAL,” that Party must:
                19                (a) promptly notify in writing the Designating Party. Such notification
                20      shall include a copy of the subpoena or court order;
                21                (b) promptly notify in writing the party who caused the subpoena or order
                22      to issue in the other litigation that some or all of the material covered by the
                23      subpoena or order is subject to this Protective Order. Such notification shall include
                24      a copy of this Stipulated Protective Order; and
                25                (c) cooperate with respect to all reasonable procedures sought to be
                26      pursued by the Designating Party whose Protected Material may be affected.
                27            If the Designating Party timely seeks a protective order, the Party served with
                28      the subpoena or court order shall not produce any information designated in this
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  8
 ATTORNEYS AT LAW
    PRINCETON
                                                    Stipulated Protective Order
                    1   action as “CONFIDENTIAL” before a determination by the court from which the
                    2   subpoena or order issued, unless the Party has obtained the Designating Party’s
                    3   permission. The Designating Party shall bear the burden and expense of seeking
                    4   protection in that court of its confidential material and nothing in these provisions
                    5   should be construed as authorizing or encouraging a Receiving Party in this Action
                    6   to disobey a lawful directive from another court.
                    7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    8         PRODUCED IN THIS LITIGATION
                    9             (a) The terms of this Order are applicable to information produced by a
                10      Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                11      produced by Non-Parties in connection with this litigation is protected by the
                12      remedies and relief provided by this Order. Nothing in these provisions should be
                13      construed as prohibiting a Non-Party from seeking additional protections.
                14                (b) In the event that a Party is required, by a valid discovery request, to
                15      produce a Non-Party’s confidential information in its possession, and the Party is
                16      subject to an agreement with the Non-Party not to produce the Non-Party’s
                17      confidential information, then the Party shall:
                18                   (1) promptly notify in writing the Requesting Party and the Non-Party
                19      that some or all of the information requested is subject to a confidentiality
                20      agreement with a Non-Party;
                21                   (2) promptly provide the Non-Party with a copy of the Stipulated
                22      Protective Order in this Action, the relevant discovery request(s), and a reasonably
                23      specific description of the information requested; and
                24                   (3) make the information requested available for inspection by the
                25      Non-Party, if requested.
                26                (c) If the Non-Party fails to seek a protective order from this court within
                27      14 days of receiving the notice and accompanying information, the Receiving Party
                28      may produce the Non-Party’s confidential information responsive to the discovery
MORGAN, LEWIS &
 BOCKIUS LLP
                                                               9
 ATTORNEYS AT LAW
    PRINCETON
                                                  Stipulated Protective Order
                    1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                    2   not produce any information in its possession or control that is subject to the
                    3   confidentiality agreement with the Non-Party before a determination by the court.
                    4   Absent a court order to the contrary, the Non-Party shall bear the burden and
                    5   expense of seeking protection in this court of its Protected Material.
                    6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    8   Protected Material to any person or in any circumstance not authorized under this
                    9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                10      writing the Designating Party of the unauthorized disclosures, (b) use its best
                11      efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                12      person or persons to whom unauthorized disclosures were made of all the terms of
                13      this Order, and (d) request such person or persons to execute the “Acknowledgment
                14      and Agreement to Be Bound” that is attached hereto as Exhibit A.
                15      11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                16            PROTECTED MATERIAL
                17            When a Producing Party gives notice to Receiving Parties that certain
                18      inadvertently produced material is subject to a claim of privilege or other
                19      protection, the obligations of the Receiving Parties are those set forth in Federal
                20      Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                21      whatever procedure may be established in an e-discovery order that provides for
                22      production without prior privilege review. Pursuant to Federal Rule of Evidence
                23      502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                24      of a communication or information covered by the attorney-client privilege or work
                25      product protection, the parties may incorporate their agreement in the stipulated
                26      protective order submitted to the court.
                27      12.   MISCELLANEOUS
                28            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
MORGAN, LEWIS &
 BOCKIUS LLP
                                                               10
 ATTORNEYS AT LAW
    PRINCETON
                                                  Stipulated Protective Order
                    1   person to seek its modification by the Court in the future.
                    2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                    3   Protective Order no Party waives any right it otherwise would have to object to
                    4   disclosing or producing any information or item on any ground not addressed in
                    5   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                    6   any ground to use in evidence of any of the material covered by this Protective
                    7   Order.
                    8         12.3 Filing Protected Material. A Party that seeks to file under seal any
                    9   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                10      may only be filed under seal pursuant to a court order authorizing the sealing of the
                11      specific Protected Material at issue. If a Party's request to file Protected Material
                12      under seal is denied by the court, then the Receiving Party may file the information
                13      in the public record unless otherwise instructed by the court.
                14      13.   FINAL DISPOSITION
                15            After the final disposition of this Action, as defined in paragraph 4, within 60
                16      days of a written request by the Designating Party, each Receiving Party must
                17      return all Protected Material to the Producing Party or destroy such material. As
                18      used in this subdivision, “all Protected Material” includes all copies, abstracts,
                19      compilations, summaries, and any other format reproducing or capturing any of the
                20      Protected Material. Whether the Protected Material is returned or destroyed, the
                21      Receiving Party must submit a written certification to the Producing Party (and, if
                22      not the same person or entity, to the Designating Party) by the 60 day deadline that
                23      (1) identifies (by category, where appropriate) all the Protected Material that was
                24      returned or destroyed and (2)affirms that the Receiving Party has not retained any
                25      copies, abstracts, compilations, summaries or any other format reproducing or
                26      capturing any of the Protected Material. Notwithstanding this provision, Counsel
                27      are entitled to retain an archival copy of all pleadings, motion papers, trial,
                28      deposition, and hearing transcripts, legal memoranda, correspondence, deposition
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   11
 ATTORNEYS AT LAW
    PRINCETON
                                                     Stipulated Protective Order
                    1   and trial exhibits, expert reports, attorney work product, and consultant and expert
                    2   work product, even if such materials contain Protected Material. Any such archival
                    3   copies that contain or constitute Protected Material remain subject to this Protective
                    4   Order as set forth in Section 4 (DURATION).
                    5   14.   Any violation of this Order may be punished by any and all appropriate
                    6   measures including, without limitation, contempt proceedings and/or monetary
                    7   sanctions.
                    8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                    9
                10      Dated: July 16, 2019            PILOT LAW, P.C.

                11
                                                        By     /s/ Brian J. Lawler
                12                                             Brian J. Lawler
                13                                             Attorneys for Plaintiff
                                                               GREGORY ROSE
                14
                15      Dated: July 16, 2019            MORGAN, LEWIS & BOCKIUS LLP

                16
                                                        By:    /s/ Clifford D. Sethness
                17                                             Clifford D. Sethness
                18                                             Attorneys for Defendant
                                                               PACIFIC MARITIME ASSOCIATION
                19
                20
                21
                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                22
                23
                              IT IS SO ORDERED this WK day of -XO\                     , 2019.
                24
                25
                26                                                    HON. ALICIA G. ROSENBERG
                                                                      UNITED STATES MAGISTRATE
                27                                                    JUDGE
                28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                 12
 ATTORNEYS AT LAW
    PRINCETON
                                                     Stipulated Protective Order
                    1                                         EXHIBIT A
                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3         I, _____________________________ [print or type full name], of
                    4   ___________________________ [print or type full address], declare under penalty
                    5   of perjury that I have read in its entirety and understand the Stipulated Protective
                    6   Order that was issued by the United States District Court for the Central District of
                    7   California on [date] in the case of Gregory Rose v. Pacific Maritime Association,
                    8   Case No. 8:19-cv-00787 JAK (AGRx). I agree to comply with and to be bound by
                    9   all the terms of this Stipulated Protective Order and I understand and acknowledge
                10      that failure to so comply could expose me to sanctions and punishment in the nature
                11      of contempt. I solemnly promise that I will not disclose in any manner any
                12      information or item that is subject to this Stipulated Protective Order to any person
                13      or entity except in strict compliance with the provisions of this Order.
                14            I further agree to submit to the jurisdiction of the United States District Court
                15      for the Central District of California for the purpose of enforcing the terms of this
                16      Stipulated Protective Order, even if such enforcement proceedings occur after
                17      termination of this action. I hereby appoint __________________________ [print
                18      or type full name] of _______________________________________ [print or type
                19      full address and telephone number] as my California agent for service of process in
                20      connection with this action or any proceedings related to enforcement of this
                21      Stipulated Protective Order.
                22      Date: ______________________________________
                23      City and State where sworn and signed: _________________________________
                24
                25      Printed name: _______________________________
                26
                27      Signature: __________________________________
                28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                   13
 ATTORNEYS AT LAW
    PRINCETON
                                                       Stipulated Protective Order
